DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-14 in the reply filed on 8/29/22 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/22.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 3/10/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oh (US PGPub 2016/0165718, hereinafter referred to as “Oh”).
Oh discloses the semiconductor device as claimed.  See figures 1-11 and corresponding text, where Oh teaches, in claim 1, a printed circuit film comprising: 2a (figures 1-9; [0042-0065]) base film comprising a first film portion extending in a first direction, a second film 3portion extending in the first direction, and a third film portion extending in the first direction, 4the first film portion disposed between the second film portion and the third film portion in a ssecond direction intersecting the first direction; 6a plurality of lead wires extending in the second direction and disposed on the first, 7second, and third film portions, the plurality of lead wires being spaced apart from each other in 8the first direction; and 9a bonding member comprising: 10a conductive member disposed to overlap the plurality of lead wires on the first 11film portion(figures 1-9; [0042-0065]); 12a first non-conductive member disposed to overlap the plurality of lead wires 13and the second film portion; and 14a second non-conductive member disposed to overlap the plurality of lead wires isand the third film portion, 16wherein the conductive member is disposed between the first non-conductive member 17and the second non-conductive member in the second direction.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 2, wherein the conductive member comprises a 2 solder material.  (figures 1-9; [0042-0065])
Oh teaches, in claim 3, wherein: 2 the conductive member is disposed on the plurality of lead wires, and 3the conductive member comprises a metal paste, a metal film, or metal particles. (figures 1-9; [0042-0065])   1
Oh teaches, in claim 4, wherein each of the first non-conductive 2member and the second non-conductive member comprises at least one of resin, urethane, or 3epoxy.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 5, wherein the conductive member is disposed 2so as not to overlap a space between adjacent lead wires.1(figures 1-9; [0042-0065])
Oh teaches, in claim 6, wherein a surface of each of the plurality of 2lead wires facing the bonding member has a hydrophilic property.1(figures 1-9; [0042-0065])
Oh teaches, in claim 7, wherein a surface of the base film, which 2faces the plurality of lead wires and does not overlap the plurality of lead wires, has a 3hydrophobic property.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 8, wherein: 2the conductive member and the first non-conductive member are spaced apart from each 3other in the second direction, and 4the conductive member and the second non-conductive member are spaced apart from s each other in the second direction.  42(figures 1-9; [0042-0065])
Oh teaches, in claim 9, wherein the first non-conductive member is 2 recessed in a direction away from the conductive member in an area overlapping the plurality of 3lead wires and protrudes toward the first film portion in an area not overlapping the plurality of 4lead wires.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 10, wherein the first non-conductive member is 2disposed so as not to overlap the plurality of lead wires. 1(figures 1-9; [0042-0065])
Oh teaches, in claim 11, wherein the bonding member further 2comprises a third non-conductive member disposed in a space between adjacent lead wires on 3the first film portion.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 12, a display device comprising: 2a display area comprising pixels, and a non-display area located around the display area; 3a first substrate; 4a second substrate facing the first substrate; and 5a printed circuit film adhered to side surfaces of the first substrate and the second 6substrate, 7wherein the first substrate comprises a base substrate and a plurality of connection 8wirings connected to the pixels, disposed on the base substrate, extending in a first direction, and 9spaced apart from each other in a second direction intersecting the first direction, 10wherein the printed circuit film comprises:  ii a base film comprising a first film portion extending in the first direction, a  second film portion extending in the first direction, and a third film portion extending in 13the first direction, the first film portion disposed between the second film portion and the 14third film portion in the second direction; isa plurality of lead wires extending in the second direction and disposed on the 16first, second, and third film portions, the plurality of lead wires being spaced apart from 17each other in the first direction; and 18a bonding member disposed on the first film portion and attaching the printed 19circuit film to the first substrate and the second substrate, 20wherein the bonding member comprises a conductive member disposed between the lead 21wires and the connection wirings, and a non-conductive member disposed around the conductive 22member and disposed in a space between adjacent lead wires.  (figures 1-9; [0042-0065])
Oh teaches, in claim1 1313. The display device of claim 12, wherein the conductive member is disposed so 2as not to overlap the space between the adjacent lead wires.  1(figures 1-9; [0042-0065])
Oh teaches, in claim 14, wherein a surface of each of the lead wires 2facing the bonding member has a hydrophilic property, and a surface of the base film, which 3faces the lead wires and does not overlap the lead wires, has a hydrophobic property. (figures 1-9; [0042-0065])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 30, 2022